DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species A in the reply filed on 05/23/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election dated 05/23/2022 was an incomplete response, due to failing to provide a full identification of the claims encompassed by the elected species.
During an interview dated 07/07/2022, Applicant verbally indicated that claims 1 reads on the elected species, while claims 2-4 are to be withdrawn.

Claim 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.


Claim Status
Claims 1-4 are pending
Claims 2-4 are withdrawn
Claim 1 is examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/08/2021 is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AXIAL FLOW TURBINE STATOR BLADE COOLING EXHAUST.


Drawings
The drawings are objected to because
Improper application of lead lines / underlining of reference characters. See MPEP 1.84 (q) and/or (p)(3)
Reference character 12
Fig1/2/3/4/5/6/7
Reference character 63
Fig5
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L8-9,13-14,15-17 are being read as functional limitations, however please amend the cited limitations to more clearly phrase the limitations as functional limitations the clarity of the language, as to remove any erroneously broad readings that would require an actual flow of cooling medium in order to infringe on the claim language, as opposed to the instant use of functional language to describe how the arrangement is configured to function while in use.
L16 amend “the stator blade of the turbine stage” to improve the clarity that the instant recitation is antecedently tied to at least the turbine stage of the exhaust stage as well as possibly other turbine stages of the plurality of turbine stages.
L16-7 amend “the rotor blade[[s]] of the turbine stage” to improve the clarity that the instant recitation is antecedently tied to at least the turbine stage of the exhaust stage as well as possibly other turbine stages of the plurality of turbine stages.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 as best understood in light of the objections above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US 9,777,587) in view of Asako (JP 2013-019285).
Claim 1
Mimura discloses:
“A turbine (best seen Fig1/13, turbine 101) comprising: 
a turbine rotor (rotor 103); 
a turbine casing housing the turbine rotor (best seen Fig1, inner casing 102); 
a plurality of turbine stages each including a stator blade cascade having a plurality of stator blades arranged inside the turbine casing (best seen Fig1, stator blades 106 revolved about center axis) and a rotor blade cascade having a plurality of rotor blades fitted in a rotor wheel of the turbine rotor inside the turbine casing (best seen Fig1, rotor blades 105 revolved about center axis), the plurality of turbine stages being arranged in an axial direction of the turbine rotor (best seen Fig1, left-to-right); 
an exhaust chamber which is provided in the turbine casing and to which a working medium is discharged after working sequentially in the plurality of turbine stages (best seen Fig1 on far right side – see annotated oval, and seen Fig13 schematically); and 
an exhaust-stage wheel space located at a position that is more on a downstream side than the turbine stage of an exhaust stage out of the plurality of turbine stages and is more on an inner side than the exhaust chamber in terms of a radial direction of the turbine rotor (best seen Fig1 in region of annotated rectangle), 
wherein a cooling medium higher in pressure and lower in temperature than the working medium is introduced from an outer part to an inner part of the turbine casing (best seen Fig2, cooling medium from fluid path 113 is lower temperature than the working fluid by nature of being a cooling medium and is at a higher pressure than the working fluid as shown by the cooling medium forcing its way into the working fluid path via hole7), and 
wherein, in at least the turbine stage of the exhaust stage, the cooling medium passes through the stator blade (best seen Fig1/2, cooling medium passes through the furthest downstream / exhaust stator blade 106 via fluid path 1) and …”

    PNG
    media_image1.png
    479
    778
    media_image1.png
    Greyscale

Mimura is silent to the cooling medium passing through a flow path present between the rotor blades and the rotor wheel to flow to the exhaust-stage wheel space after passing through the stator blade.
Asako teaches (best seen Fig6, cooling flow path 71, stator blade 23) that it is known in the art to supply a cooling fluid radially inwards within the casing 20, then radially inwards within a stator blade 23 via flow path 71, and then passing the cooling fluid through a flow path present between the rotor blade 42 and the rotor wheel 31 to flow to an axially downstream wheel space, as best seen within the annotated rectangle.

    PNG
    media_image2.png
    409
    302
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the vane cooling flow path arrangement of Asako into the arrangement of Mimura, as such a modification is merely a simple substitution of one known in the art vane cooling flow path arrangement for another known in the art vane cooling flow path arrangement, and such a modification has the reasonable expectation of successfully providing Mimura with a known in the art vane cooling flow path arrangement that exhausts into the downstream/exhaust-stage wheel space of Mimura.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,840,362 to Ito: Fig3, steam turbine with cooling steam supplied via vane and cooling steam passes between downstream rotor blade and rotor disk.
US 3,535,873 to Szydlowski: Fig10, cooling flow via tube 36 within stator vane and exhausts on downstream side of stator vane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745